DETAILED ACTION
Reasons for Allowance
Claims 1-20 are allowed over the prior art of record as amended in the response filed on December 20, 2021.

The following is an examiner’s statement of reasons for allowance: The closest prior art of records fail to teach that: receiving, by a processor associated with an ultrasound probe, ultrasound image data, that includes a target object and areas with artifacts, wherein the areas with artifacts are classified into one of a plurality of known artifact classes; generating, by the processor, an indication of the areas with artifacts for an ultrasound-based image, wherein the indications include an overlay with a designation of the artifact class; and presenting to an operator of the ultrasound probe and via a display screen, an enhanced ultrasound-based image including the indication of the areas with artifacts relative to a target object and the designation of the artifact class associated with each artifact.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO JOSEPH PENG/Primary Examiner, Art Unit 3793